PER CURIAM.
This is an appeal from an order denying Appellant Keitz’s motion for post-conviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure. We dismiss the appeal because the points raised in the motion could or should have been raised in Keitz’s earlier direct appeal from his conviction, which appeal we affirmed. Keitz v. State, 447 So.2d 1024 (Fla. 4th DCA 1984). We dismiss upon authority of Armstrong v. State, 429 So.2d 287 (Fla.1983).
Dismissed.
HURLEY, WALDEN and BARKETT, JJ., concur.